Title: To Thomas Jefferson from Thomas Carnes, 14 May 1805
From: Carnes, Thomas
To: Jefferson, Thomas


                  
                     Philadelphia May 14th 58005
                  
                  from a farther a Brother a Sun honard and Dear Sir that is flatary Tom you Maryed in a Eirish famly War you Cot this o no the Nuse Paper Said Eaighteen Monts a Goe that a yanky Gantlman that had Bin a Riteng in a Eirish Brockers office had Mis Conded and tacken from a Band C Cash from Peter to Pay Pall £75.75896 all So a Brindal Bull hue had a Number of horns on his had No Dout this Brindal Bull Will Be found to your Sorow and you Said I Want to a franch Scul fifteen year to Se Blind folded I Shall Bring out the a Compleshed Lady Marster of Barsteel hid from the God of thunder thease is the Ladyes that youst to in Ploy a Lowr to Black Ball his one Brother and Slip a Bill of a a thousand Starling in his hand Said Jeses Christ one of you twelve that Dips in this Dish Be trayed Me Said the all Mity God the hiden Seckrit that I Promest to the Juws Before the World Was Shall Cum to Parst for Nat a Tat or a tital of My Word But Shall Be fulld fild
                  Not a Sparow fall to the Ground With out they Noledge for the hars in your had and the Sands in the Lease is Numberid this Can Not Be it is as true as the hare is on your hare is on your had you Can Not Se Me Wan I a Pear to the World With out you are a free Masson from the Resation of the Dad and at Prasant you are Not that or you Wood Not a Put this in the Nuse Paper one God or twenty Wood Not Brack your Lag or Pick your Pocket No God for Bid if it Lays in My Powr to you Nite the younited States I Shall Do it But if I Was to to trie to in Ger you With out Cors I Should Hirt My Salf But in Puting you in your Proper Place I Shall Put Bony Part in his and Every king and I Shall Stand War I arluered Did that No Ware that Ware you all Goe after Dath Can you Look at the Glob and Se the Diffrint Enamals and Say I Master of all and Can you Mack one Sais you My Mony Will Bie tham and Not Cairs I Se My Bad Manars Will Bie Me a Nother Wife and So We Can Go on for Ever No Said I I Stop hear and tack Care of your Childrin Said you you I Can Do My own Work you Do Not Now how Wall it Never two Late to Larn to Do Good thar Was three Man after Me to kill Me I Wars fore Worned By a Star and Stayed in a Chirch tul after one oclok in the State of Conatet and Laft the Chirch a Bout one in the Nite and Cat in a By Place opeset a tavan Dowr and a Bout two a Long theas three Gantlman Came and Raped to the Dowr and Want in and I Returned Back and the Naxt Day Bean Sundy I Drue up a Paper from the Bibal and Gave it to a Biship and he Reseved Me in to the Chirch With the Sants But Pardn Me Dear Sir I Do Not Mean to Be Made a Pope of in Site and Never out of Site My Sun and on ly Sun as the Woman Cald him that I Marid for My Wife Rachal Powrs of Boston thar is Not a Man on Earth that Suffred Not I have to Save the Werld and I Shall Do it Dedor a Live for the free Massons in Boston is Cot My Ritans But Wan thea Rote in Books that all Mity God Parst Me Parfict thrue Prisen By thear Rusens Wie Did thea Lot the Docter Pisen Me Be Caus you Nocke the old Lady Down With the Hamar Did I Not Swar to the Lodge of free Massons to Be Tost and true† ou Did† and So I Will I Was Very hapy to hear that Nuse from halafax and Pray to all Mity God that the Blacks Me Be Relased from thar Kruleal and that Bony Part May tack all tham armed Vasels and Sall tham But God for Bid that he Should kill a Man But he is a Man of two Mutch Sanse to Put tham to Death you had Bater Sand a Vasal for the Man and that Will Larn thear Muny Chtchez
                  
                  a frand to all Nashans tul Dath
                  king of the Juws
                  
                     Thomas Carnes 
                     
                     Mero 
                     
                  
                  
                     Silince [GRAPHIC IN MANUSCRIPT] John the Papeatest
                     o I had like to for Got Please to Sand Me two hundred Dollars on a Count of Seventy five had of latly that My farther tuck from the Brutich army With a Party of Man With out orders from Tanarat Morkan†ion and he Sad he Should Be Pade for tham
                  
               